Citation Nr: 1307961	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO. 10-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for irritable bowel syndrome as a complication of an April 1999 cystectomy with an ileal conduit and a July 1999 ileal conduit revision performed at a VA Medical Center (VAMC). 

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for depression following the April 1999 cystectomy with an ileal conduit and July 1999 ileal conduit revision performed at a VAMC. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from September 1971 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

Through counsel, the Veteran reported in his March 2010 substantive appeal and the February 2013 written argument that there are additional non-VA medical records that are pertinent to this matter that have not been received. Given this factor, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

The Veteran essentially maintains that he developed irritable bowel syndrome and depression following two surgeries he underwent in 1999 at a VAMC. In late March 1999, the Veteran, presented to a VAMC with a history of neurogenic bladder with urinary incontinence. During the course of his hospital stay, he underwent a cystectomy with an ileal conduit, as well as a cholecystecomy. Final diagnosis was neurogenic bladder secondary to a spinal cord injury with urinary incontinence. 

After the surgery, a home health referral was made because of mobility limitations due to diarrhea, among other factors. He was discharged in April 1999. 
Additionally, in late June 1999, after complaining of stomal retraction and a less than ideal location of his stoma, he returned to the VAMC where he underwent an ileal conduit revision. The discharge summary report indicates that he tolerated the surgery well and that he had a relatively unremarkable postoperative course, complicated only by a transient ileus. He was discharged to home in July 1999 on postoperative day 8. 

In his March 2008 claim, he indicated that he has irritable bowel syndrome due to the VA's incorrect placement of the urostomy because of the loss of too much of his intestine which was used to make a "bladder." He attributes his depression to these VA surgeries and resultant conditions.

VA treatment notes dated subsequent to the above-noted surgeries show bowel and psychiatric complaints and treatment.   

Applicable to this case, 38 U.S.C.A. § 1151 (West 2002) provides compensation benefits for additional disability in the same manner as if such additional disability were service connected if the disability was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran, and the proximate cause of the disability was--(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination; or (B) an event not reasonably foreseeable. 

As noted, the Veteran has reported that he received medical treatment at a non-VA hospital for post-operative complications of the disorders in question. As directed below, the RO/AMC will contact the Veteran through counsel and attempt to obtain these and any other relevant records. The Veteran through counsel has also raised several issues regarding the medical development of the Veteran's claims. 

The record indicates that the RO requested a medical opinion to investigate the Veteran's allegations. According to a July 2009 VA statement, a VA gastroenterologist reviewed the Veteran's file and found no gastrointestinal abnormality or disability secondary to the 1999 surgery. The physician stated that the removal of about three feet of bowel would not cause irritable bowel syndrome.  The physician deferred any questions regarding the incorrect placement of the urostomy to a physician specializing in genitourinary issues. 


According to an additional July 2009 statement, it was noted that a genitourinary specialist was not available at the Poplar Bluff VA site to provide an opinion. 

Thereafter, according to a November 2009, a genitourinary specialist was able to review the Veteran's "chart." He stated that he did not have much more to add and appeared confused about the nature of the Veteran's claim, but did review one of the Veteran's 1999 operative reports. The physician stated that from a urological standpoint, "it does not look like there was anything out of the ordinary. It looks like his postoperative course was rather routine and he apparently did not require anything unusual in his postoperative period. I do not find anything further in the file. I think he has had this genitourinary claim before because he felt too much of his ileum was used for the conduit and therefore he developed ulcerative colitis, which I think has been dealt with previously and was found to be a nonentity. Other than that I have no further information or opinion on this gentleman." 

Although the RO attempted to obtain further clarification from this physician, a response is not readily apparent.

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits - the Board does not have discretion to ignore this obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. In light of the Veteran's contentions and the nature of his claims, an adequate VA medical opinion which addresses all of the Veteran's theories of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for irritable bowel syndrome and depression following the 1999 surgeries must be obtained. In February 2013 written argument, the Veteran's representative requested that adequate opinions be obtained. 

Additionally, the Veteran should be given an opportunity to provide any additional evidence. 



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for gastrointestinal and psychiatric disabilities, to specifically include, but not limited to, any pertinent non-VA hospital records dated subsequent to the 1999 VA surgeries for post-operative complications.  

Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule the Veteran for a VA examination, with an appropriate examiner, to ascertain the etiology of any currently diagnosed gastrointestinal and psychiatric disabilities.

The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 




The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

* The Veteran is a quadriplegic secondary to a gunshot wound and has a history of neurogenic bladder with urinary incontinence, hyperreflexia, and detrusor sphincter dyssynergia;

* An April 1999 VA discharge summary report showing that he underwent a cystectomy with an ileal conduit, as well as a cholecystecomy; final diagnosis was neurogenic bladder secondary to a spinal cord injury with urinary incontinence; 

* An April 1999 VA home health note referring to the Veteran's mobility limitations due, in part, to diarrhea;

* A July 1999 VA discharge summary report showing that the Veteran was hospitalized for an ileal conduit revision which he tolerated the surgery well and had a relatively unremarkable postoperative course, complicated only by a transient ileus; 

* A September 2002 VA treatment note showing complaints of periodic diarrhea and hemorrhoids;

* A November 2004 VA treatment note showing bowel complaints; 

* A January 2008 VA note showing that the Veteran was admitted to a VAMC due to suicidal ideations, and noting a history of depression and suicidal ideations; 



* The Veteran's 2008 claim asserting that he has irritable bowel syndrome due to VA's incorrect placement of the urostomy because too much intestine was removed, which in turn, has caused psychiatric problems ; 

* A July 2009 VA statement provided by a VA gastroenterologist indicating that the Veteran does not have a gastrointestinal abnormality or disability secondary to the 1999 VA surgeries, and; 

* A November 2009 opinion provided by a VA genitourinary specialist finding "nothing out of the ordinary" with the 1999 surgeries.

After having reviewed the entire record, provide the following opinions:

Did the Veteran develop an additional GASTROINTESTINAL OR PSYCHIATRIC DISABILITY, to include irritable bowel syndrome and depression, as a result of VA medical treatment in April and July 1999? Comment on the Veteran's contention regarding incorrect placement of the urostomy. 

If so, was the additional disability beyond the natural progress for which treatment was provided?

Was the additional disability the result of carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on VA's part?

Was the additional disability foreseeable? 

The examiner(s) must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. The mere statement of the examiner's expertise and/or a bare summary conclusion however is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner(s) explained the factual and medical bases for any opinion. 

3. After completion of the above-requested development, the Veteran's 38 U.S.C. § 1151 claims should be readjudicated. If the determination of either claim remains adverse to the Veteran, he and his representative should be furnished with a SSOC and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


